Case 3:18-cv-02104-RNC
Case 3:21-cv-00301-AVC Document
                       Document 1-3
                                1-3 Filed
                                    Filed 03/08/21
                                          12/21/18 Page
                                                   Page 11 of
                                                           of 33
Case 3:18-cv-02104-RNC
Case 3:21-cv-00301-AVC Document
                       Document 1-3
                                1-3 Filed
                                    Filed 03/08/21
                                          12/21/18 Page
                                                   Page 22 of
                                                           of 33
Case 3:18-cv-02104-RNC
Case 3:21-cv-00301-AVC Document
                       Document 1-3
                                1-3 Filed
                                    Filed 03/08/21
                                          12/21/18 Page
                                                   Page 33 of
                                                           of 33
